DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 12/31/2021. Claims 1-24 are pending.
Response to Arguments
Applicant’s arguments, see Remarks page 10, filed 12/31/2021, with respect to the abstract has been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant’s arguments, see Remarks pages 10-13, with respect to the 35 U.S.C. 112(b) rejections of claims 1-24 have been fully considered and are persuasive.  The rejections of claims 1-24 have been withdrawn. 
Applicant’s arguments, see Remarks pages 13-18, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1-2, 5-11 and 17-19 and the 35 U.S.C. 103 rejections of claims 3-4, 21-24 have been fully considered and are persuasive.  The rejections of claims 1-11, 17-19 and 21-24 have been withdrawn. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A vacuum adiabatic body comprising: a first plate… a second plate… the inner space including a main portion and a side portion, 
The closest prior art of record (Jung et al. US 2012/0104923; Cur et al. US 2013/0255304; Hirath et al. US 2002/0100250) discloses a vacuum adiabatic body with many of the limitations claimed, but not including the combination of technical features of the thermal insulator and side frame in the arrangement as claimed. Although it is well known to provide a vacuum insulated panel with supports and a side frame (Comstock US 2,000,882), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763